By the Court, Lacy, J. Whether the petitioner’s rights are vested or not, so that the legislature cannot remove the seat of justice without paying him for his lots and improvements, and complying with the contract made with the county court, is a question we are not now called on to decide, because the point is not properly before us. It is clear, both upon authority and reason, that he is not entitled, by the remedy sought, to a writ of prohibition. The county court, both by the constitution and statutes, have unquestionable jurisdiction over the subject matter, for the removal of the seat of justice; and this being the case, a writ of prohibition will not lie. It was expressly stated by this Court, in the case of Williams, eoo-parte, where the whole doctrine upon writs of prohibition was elaborately examined, and the principles and manner of proceeding under it accurately laid down and defined, that “the writ lay where an inferior court was proceeding without jurisdiction, or where the jurisdiction belonged to another court, or where the inferior court transcended its jurisdiction by holding plea for too large'an amount, or where the plaintiff had one demand, and split it into several actions, to give an inferior court jurisdiction, or where the judges proceeded in cases where they were prohibited to do so by an act of Parliament.” These principles being established, it is equally clear, upon authority and reason, that the writ will never lie to a court having cognizance of the cause, or jurisdiction of the subject matter, on a suggestion of erroneous proceeding. The rule at common law is, that no prohibition lay to an inferior court, for matters arising out of their jurisdiction, until that matter had been pleaded, and the plea refused. In the present case, the county court unquestionably possesses jurisdiction over the subject matter, and there-' fore the writ will not lie, and this application must be denied.